Citation Nr: 0906107	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  07-03 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; her friend




ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1959 to June 1963.  
He died in December 2004.  The appellant is the Veteran's 
surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.

The appellant appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in St. Petersburg in July 
2008 to present testimony on the issue on appeal.  She 
submitted additional evidence after that time, with a waiver 
of RO jurisdiction over that evidence.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's death certificate lists the cause of his 
death as ruptured myocardium, due to probable acute 
myocardial infarction, due to acute lymphocytic leukemia.

2.  At the time of the Veteran's death, service connection 
was in effect for post-operative residuals at L5-S1 with 
sciatic neuritis, rated as 40 percent disabling.

3.  The Veteran's lymphocytic leukemia, hepatitis C, and 
coronary artery disease first manifested many years after his 
military service and have not been linked by competent 
medical evidence either to his service or to a service-
connected disability.


CONCLUSION OF LAW

The Veteran's death was not caused or aggravated by a 
service-connected disability or a disability of service 
origin; nor may it be so presumed.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The agency of original jurisdiction has a duty to notify the 
appellant under 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2008).  Specifically in Dependency and 
Indemnification Compensation (DIC) cases, this notice must 
include a statement of the conditions, if any, for which the 
Veteran was service-connected at the time of death; an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and, an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
condition not yet service-connected.  Hupp v. Nicholson, 21 
Vet. App. 342 (2007).  

A January 2005 notice informed the appellant of the relative 
burdens of VA and herself, relating the information and 
evidence that VA would seek to provide and that which she was 
expected to provide.  She also was informed at that time that 
to support her claim, VA needed medical evidence showing that 
the Veteran's service-connected disability caused or 
contributed to his death.  Alternatively, she was asked to 
provide evidence showing a reasonable probability that the 
condition that he died from was caused by an injury or 
disease that began during service.  

Although the appellant was not specifically informed that 
service connection was in effect for the Veteran's back 
disability when he died, she demonstrated actual knowledge of 
this fact in her statements to VA.  In her January 2006 
notice of disagreement, she specifically referred to the 
Veteran's service-connected disability compensation.  Also, 
in her July 2008 hearing before the undersigned, she advanced 
a theory of entitlement on the basis of being secondary to 
the Veteran's service-connected back disability.  Therefore, 
there can be no question that she knew that the Veteran 
received service-connected compensation for his back 
problems.  The defective notice has caused no prejudice.

Regardless of any defect in the notice, the appellant 
demonstrated her affirmative understanding of what was 
necessary to substantiate her claim in her hearing in July 
2008.  In fact, the record was held open for a period of 30 
days so that she may submit medical evidence of a nexus 
between the Veteran's cause of death and his service.  Thus, 
the purpose of the notice, to ensure that she had the 
opportunity to participate meaningfully in the adjudication 
process, was not frustrated.  She had actual knowledge of 
what was necessary to substantiate her claim prior to the 
Board's consideration of this matter, ensuring the essential 
fairness of the adjudication.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); see also Simmons v. Nicholson, 487 
F.3d 892 (Fed. Cir. 2007) (holding that actual knowledge by 
the claimant cures defect in notice).

VA has done everything reasonably possible to assist the 
appellant with respect to her claim for benefits in 
accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2008).  The Veteran's service treatment records 
have been associated with the claims file.  All identified 
and available post-service treatment records have been 
secured.  

A medical opinion has not been sought in conjunction with the 
appellant's claim; however, one is not required in this 
instance.  Particularly, VA is required to seek such an 
opinion if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but contains competent evidence that indicates that 
the Veteran's cause of death may be associated with a 
service-connected injury or disease.  See 38 C.F.R. 
§ 3.159(c)(4) (2008).  Such an indication will be found when 
there is "medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits, or credible evidence of continuity of 
symptomatology."  McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).

In this case, while the appellant submitted the Veteran's 
terminal records, as well as a lay statement of her beliefs 
with respect to the Veteran's cause of death, she has not 
submitted evidence from a competent medical professional that 
suggests a nexus.  Her August 2008 statement to the Board 
confirms that the Veteran's treating physician was unwilling 
to offer an opinion.  The medical evidence of record also 
fails to indicate a possible link between the Veteran's death 
and his period of service.  He separated from service in June 
1963 and was diagnosed initially with lymphocytic leukemia in 
October 2003, more than forty years later.  Thus, there is no 
continuity of symptomatology shown.  In short, no opinion is 
necessary and the duty to assist has been fulfilled.




Service connection for Cause of Death

The Veteran died in December 2004.  Regarding his cause of 
death, the death certificate notes that he experienced a 
rupture of the myocardium minutes before death, due to a 
probable acute myocardial infarction hours before his death, 
due to acute lymphocytic leukemia of approximately 8 months 
duration. 

The appellant contends that the Veteran's leukemia was caused 
by his exposure to the chemical Benzene while in service both 
in the motor pool and during his duties in the print shop.  
Alternatively, she argues that the Veteran contracted 
hepatitis C during an in-service operation for his now 
service-connected back disability, which caused his heart 
disease, which contributed substantially to his death. 

A claimant of dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C.A. § 1310 must establish that a 
disability of service origin caused, hastened, or 
substantially and materially contributed to death.  See 38 
U.S.C.A. § 1310(b); 38 C.F.R. § 3.312.  The death of a 
veteran will be considered to have been due to a service-
connected disability where the evidence establishes that such 
disability was either the principal or contributory cause of 
death.  See 38 C.F.R. § 3.312.  

Accordingly, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or by a disability 
which the evidence shows is linked to his military service.  
A service-connected disability is one that was incurred in or 
aggravated during active service.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  With respect to leukemia and 
heart disease, each is considered a chronic disease subject 
to presumptive service connection, if the evidence shows that 
it manifested to a degree of 10 percent or more within one 
year of the Veteran's separation from service.  38 C.F.R. 
§§ 3.307, 3.309.

At the time of the Veteran's death, service connection was in 
effect for post-operative residuals at L5-S1 with sciatic 
neuritis.  The record also shows that during his lifetime, 
the Veteran applied for service connection benefits for 
hepatitis C and for a heart disability, as secondary to his 
service-connected back disability.  By rating decision in 
January 2004, service connection was denied.  Regardless, 
under 38 C.F.R. § 20.1106 (2008), issues involved in a 
survivor's claim for death benefits will be decided without 
regard to any prior disposition of those issues during the 
veteran's lifetime.

As a preliminary matter, the appellant does not contend that 
the Veteran's service-connected back disability in and of 
itself caused or contributed to his death.  Therefore, the 
discussion will focus on the currently non-service-connected 
disorders, and whether they can be considered to be of 
service origin.

With respect to the appellant's first argument, that the 
Veteran was exposed to Benzene in service which caused his 
leukemia, the Veteran's DD Form 214, Report of Transfer or 
Discharge, confirms that he was an Apprentice Duplicating 
Devices Operator at the time of his separation from the Air 
Force.  It also shows that he was schooled in automotive 
repair, which is consistent with the appellant's statements 
regarding the Veteran's initial service with duties as a 
mechanic.  There is no evidence, however, that either 
specialty exposed to him to the chemical Benzene.  The sole 
mention of chemical exposure in the service treatment records 
is in August 1960, when the Veteran spilt some sulfuric acid 
on his hands and felt a burning sensation.  There were no 
lesions, and no follow up treatment was necessary.  

The Veteran underwent back surgery in service in September 
1962 to correct a herniated nucleus pulposus and was 
hospitalized through November 1962.  Notably, complete blood 
count (CBC) testing during that time revealed no 
abnormalities, such as cellular changes due to chemical 
exposure.  At the time of his March 1963 separation 
examination, the Veteran was noted to have experienced dizzy 
spells from carbon monoxide fumes on two occasions, without 
recurrence and with no sequelae.  No chemical exposure was 
noted.  Apart from his back disorder, all other systems were 
noted to be normal. 

Post-service medical records include a June 1964 VA 
examination, which found all systems normal, with the 
exception of his orthopedic system.  The remaining relevant 
records include the Veteran's terminal records, from the date 
of his diagnosis of leukemia in October 2003 to November 
2004, just prior to his death from complications of the same.  
At no point in these records did the Veteran report a history 
of benzene exposure.  In an August 2008 statement, the 
appellant reported that the Veteran's treating physician was 
unable to render an opinion as to the etiology of his 
leukemia.  

The Board has considered the appellant's own assertions 
regarding the Veteran's exposure.  There is no evidence apart 
from her own contentions, however, either medical or 
otherwise, that the Veteran was exposed to Benzene.  He made 
no such assertion during his lifetime, either to VA or in the 
course of his treatment for leukemia.  His service records do 
not confirm such exposure.  Thus, while she is competent to 
testify as to the Veteran's in-service experiences and 
symptoms, her allegation of exposure is not found to be 
credible. 

The Board also has considered the appellant's belief that the 
Veteran's duties in service caused his death.  Such 
assertions, however, are afforded no probative weight in the 
absence of evidence that the appellant has the expertise to 
render opinions about medical matters.  Where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The evidence does not reflect that the appellant 
possesses such medical knowledge.  Therefore, she is not 
competent to make a statement relative to causation.   In 
short, there is no credible evidence of record that tends to 
indicate an association between the Veteran's leukemia and 
his service.  

Although leukemia is considered to be a chronic disease 
subject to presumptive service connection, the requirements 
for that presumption have not been met.  Specifically, the 
Veteran separated from service in June 1963.  His diagnosis 
of lymphocytic leukemia was rendered in October 2003.  As 
this falls outside of the one year presumptive period, 
presumptive service connection is not warranted for leukemia. 

The appellant's alternative argument is that the Veteran 
contracted hepatitis C as the result of blood transfusions 
received in service when his back disability was operated on, 
and that this disorder weakened his heart, causing coronary 
artery disease, ultimately contributing to his death.  The 
Veteran's service treatment records detail his in-service 
surgery and clearly state that there was "very little blood 
loss" and that "no blood transfusions were required."  No 
other risk factors for hepatitis C are noted in the Veteran's 
records, such as intravenous drug use or tattoos.  Nor is 
there evidence of a cardiac event in service.  The Veteran's 
March 1963 separation examination evaluated his 
cardiovascular system as normal, and the Veteran specifically 
denied cardiac complaints.  In short, the record shows no 
event in service referable to hepatitis C or heart disease.

The post-service treatment records include the aforementioned 
VA general medical examination in June 1964.  His cardiac 
system was specifically evaluated.  There was no evidence of 
cardiomegaly to percussion.  His heart rate was normal and no 
murmurs or rubs were detected.  His pulses were full and 
equal bilaterally.  His blood pressure was normal.  His chest 
x-ray revealed no abnormalities.  Subsequently, the records 
show that in October 2003, the Veteran was experiencing 
difficulty breathing with abdominal discomfort.  Liver 
function tests were ordered, but were run as a hepatitis 
profile instead.  It was discovered at that time that the 
Veteran had hepatitis C.  The cause was not determined, nor 
risk factors discussed.  Also at that time, CBC results 
showed an elevated white blood cell count.  A bone marrow 
biopsy was conducted and confirmed acute lymphocytic 
leukemia.  The Veteran responded to chemotherapy and remained 
in remission until May 2004, at which time he came down with 
pneumonia and his breathing became more labored.  A history 
of coronary artery disease was noted, status post two bypass 
surgeries.  Therefore, a cardiac consult was requested.  That 
consult, however, confirmed that his dyspnea and abnormal 
chest x-ray were not cardiogenic (meaning related to the 
heart itself).  His pulmonary symptoms required prolonged 
hospitalization.  

In October 2004, the Veteran had another relapse of his 
leukemia.  He contracted a staph infection at the site of his 
chemotherapy port at the time as well.  At the request of the 
family, an additional cardiac consult was undertaken.  The 
Veteran's history of coronary artery disease with two bypass 
surgeries was reviewed, as well as his current treatment for 
leukemia.  The Veteran was noted to have no specific cardiac 
problems at that time and was pronounced to be doing well 
from a cardiovascular standpoint.  The Veteran, however, 
developed more significant pulmonary complications, 
specifically adult respiratory distress syndrome.  In 
November 2004, aware of his poor prognosis, he opted to 
return home with hospice care and to be kept comfortable.  He 
died the following month in December 2004.  

This evidence does not support a finding that the Veteran had 
hepatitis C or coronary artery disease as a result of 
service.  Although the appellant has speculated that all of 
the Veteran's conditions at his death were related, she is 
not competent to render such medical opinions.  There is no 
event in service confirming a hepatitis C risk factor.  Nor 
is there evidence of a cardiovascular problem in service.  
His first diagnosis of hepatitis C is in October 2003, more 
than forty years after service.  While the precise date of 
onset of the Veteran's coronary artery disease is unclear, 
the June 1964 VA general medical examination's evaluation of 
his cardiac system was normal.  Thus, although heart disease 
is a chronic disease subject to service connection, the 
Veteran's first diagnosis was outside the one year 
presumptive period; therefore, presumptive service connection 
is not warranted. 

In sum, there is no medical evidence of record tending to 
associate the Veteran's death with his service, either by his 
service-connected back disability or another disability that 
can be found to be of service origin.  While the Board does 
not doubt the sincerity of the appellant's beliefs that her 
husband's service caused his death, it is bound by the 
governing statutes and regulations, which require that there 
be credible medical evidence of a nexus between the Veteran's 
cause of death and his service.  In this case, the evidence 
falls short of such support.  As the preponderance of the 
evidence is against the appellant's claim, the benefit of the 
doubt provision does not apply.  Service connection for the 
cause of the Veteran's death must be denied.


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


